Citation Nr: 1717255	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  09-45 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to a disability rating in excess of 40 percent for lumbosacral strain.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 18, 2013.  


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1984 to February 1985 and from November 1985 to January 1987.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from July 2006 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, and was most recently certified to the Board by the Providence, Rhode Island RO.  In the July 2006 rating decision, the Baltimore RO denied a disability rating in excess of 40 percent for lumbosacral strain.  In the April 2013 rating decision, the Baltimore RO denied service connection for cervical subluxation and bilateral leg numbness.  

These issues were previously remanded by the Board in November 2015 for further development.  They have been returned to the Board for further review.  

In its November 2015 decision, the Board recharacterized the issue of entitlement to service connection for bilateral leg numbness as entitlement to a separate compensable rating for objective neurological abnormalities and incorporated it into the issue of entitlement to an increased disability rating for lumbosacral strain.  In an October 2016 rating decision, the Agency of Original Jurisdictio (AOJ) granted service connection for right lower extremity radiculopathy, previously evaluated as bilateral leg numbness.  As this represents a full grant of the benefit sought with respect to this issue, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997)

In its November 2015 decision, the Board also found that the Veteran had raised the issue of entitlement to a TDIU in a November 2009 statement and directed that entitlement to that benefit be further addressed upon remand.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an October 2016 rating decision, the AOJ granted a TDIU, effective June 18, 2013.  The issue of entitlement to a TDIU prior to that date remains on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his June 2016 substantive appeal with regard to the issue of service connection for a neck disability, the Veteran requested a hearing before the Board by live videoconference.  He also discussed the symptoms of his service-connected lumbosacral strain.  A veteran may request a hearing before the Board without the need to show good cause, so long as he or she makes the request at any point from the substantive appeal to 90 days after receiving notice of certification to the Board.  38 C.F.R. §§  20.703, 20.1304 (2016).  The issue of service connection for a neck disability was certified to the Board for the first time in March 2017.  Because the Veteran's June 2016 request for a hearing was within the applicable period, the AOJ must schedule the Veteran for a hearing.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a video conference hearing.  The parties should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails without good cause to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




